Exhibit 10.1 Execution Version SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “ Agreement ”) is dated as of June 12, 2013, by and among ECOtality, Inc., a Nevada corporation (the “ Company ”), and each investor identified on the signature pages hereto (each, including its successors and assigns, an “ Investor ” and collectively, the “ Investors ”). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(a)(2) of the Securities Act (as defined below) and Rule 506 promulgated thereunder, the Company desires to issue and sell to each Investor, and each Investor, severally and not jointly, desires to purchase from the Company certain securities of the Company, as more fully described in this Agreement. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and each Investor, severally and not jointly with the other Investors, agrees as follows: ARTICLE 1.
